Citation Nr: 1012845	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-33 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for front lobe dementia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk






INTRODUCTION

The Veteran served on active duty from December 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the RO in Newark, 
New Jersey.  In March 2009 the Board remanded the claim with 
instructions to obtain all VA treatment records pertaining 
to treatment for the Veteran's dementia since 2005, as well 
as obtain bases for the Veteran's private doctor's January 
2009 opinion purporting to relate the Veteran's dementia to 
the reported in-service head injury.  The Board further 
instructed the RO to provide the Veteran with a VA 
examination for the claimed dementia.  The requested 
development was completed including the October 2009 VA 
examination, and the case was returned to the Board for 
appellate consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran sustained a scalp laceration in service in 
July 1958, but did not sustain a head trauma, and experience 
chronic front lobe dementia symptoms in service; did not 
experience continuous front lobe dementia symptoms after 
service; and the currently demonstrated front lobe dementia 
is not due to an in-service injury, including the scalp 
laceration injury in service.  




CONCLUSION OF LAW

The criteria for service connection for front lobe dementia 
have not been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In a December 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what evidence VA would obtain.  He was advised of how 
disability ratings and effective dates were assigned.  The 
issue was thereafter readjudicated in a November 2009 
Supplemental Statement of the Case.  

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence, including affording 
a VA examination.  Specifically, the information and 
evidence that has been associated with the claims file 
includes the Veteran's service treatment records, post 
service VA and private treatment records, VA examinations, 
statements from the Veteran's wife, and the Veteran's 
statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in October 2009.  The Veteran 
and his representative have contended that the October 2009 
VA examination is not adequate, because the VA examiner did 
not expressly address the wife's observations of the 
Veteran's symptoms since 1960 or the letters from K.L., M.D.  
The report of this examination reflects that the examiner 
reviewed the Veteran's entire claims file (consisting of 
letters from the Veteran's wife as well as treatment by Dr. 
K.L.), past medical history, recorded his current 
complaints, conducted an appropriate neurological 
examination, rendered appropriate diagnoses, and offered a 
relevant opinion and basis for the opinion.  The Board 
therefore concludes that the examination is adequate for the 
purposes of this decision.  See 38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service Connection Legal Authority

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2009).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability, is through a 
demonstration of continuity of symptomatology.  Barr, 
21 Vet. App. 303; see Savage v. Gober 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 
253 (1999)(lay evidence of in-service incurrence sufficient 
in some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b) (2009).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Service Connection for Front Lobe Dementia

The Veteran claims to have injured his front lobe in service 
resulting in dementia.  He submitted a private physician 
diagnosis in July 2006 of frontotemporal dementia.  He 
contends that he has had front lobe dementia symptoms since 
service. 

After a review of all the evidence, the Board finds that the 
Veteran sustained a lacerated scalp injury in service in 
July 1958, but did not sustain a significant head injury.  
He also did not experience any chronic front lobe dementia 
symptoms in service.  A December 1956 service treatment 
record (STR) entry notes that the Veteran had moderate 
anxiety.  A March 1957 STR noted nervousness and opined that 
it was because the Veteran was afraid he would not be able 
to type fast enough and that he would be reassigned to an 
infantry unit.  The Board notes that these symptoms were 
observed before the Veteran's July 1958 accident.  On the 
October 1958 service separation examination, there was no 
indication of front lobe dementia, although the Veteran's 
neurologic and psychiatric conditions were not specifically 
evaluated.  The Board finds that the Veteran's front lobe 
dementia symptoms were not chronic in service.  Finally, the 
Board notes that there is evidence of treatment for a 
laceration of the scalp in the July 1958 clinical record 
cover sheet noting a "wound, lacerated scalp."  

The Board further finds that the Veteran did not experience 
continuous front lobe dementia symptoms after separation 
from service in November 1958.  In a June 2006 neurology 
consultation, the Veteran's wife reported that the Veteran 
has had a change in his personality, a loss in his memory, 
and a change in his visual/spatial function over the past 
year or longer, which reflects a post-service onset decades 
after service.  In a July 2006 neuropsychological report the 
Veteran's wife reported that she had noticed the Veteran 
experiencing problems with short-term memory, confusion, and 
inappropriate joking and social behavior with increased 
irritability.  

The Board finds the wife's statements made during the June 
2006 neurology consultation to be credible, and to be the 
most probative history provided by her because they were 
provided to treating medical professionals for the purpose 
of obtaining treatment for her husband, the Veteran.  The 
history provided by the Veteran's wife for treatment 
purposes in 2006, reporting onset of symptoms about one year 
prior, is of more probative value than her subsequent 
histories presented to VA for compensation purposes, 
reporting a significant head injury in service, changes of 
the Veteran and his personality in service, chronic symptoms 
in service, and continuous symptoms since service 
separation.  Such lay statements (histories and complaints) 
made when medical treatment was being rendered may be 
afforded greater probative value.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to 
tell the truth in order to receive proper care).

In a March 2009 statement the Veteran's wife indicated that, 
as his wife of 47 years, she had seen the "progression of 
his condition," but the date of onset was not indicated.  In 
an April 2009 statement, the Veteran's wife indicated that 
the Veteran had "great difficulty in life."  In another 
April 2009 statement from the Veteran's wife, she indicates 
that the Veteran was singing at top volume and then loudly 
sobbing.  She indicated that the severity of this situation 
was underlined by the fact that in 47 years of marriage she 
had only seen the Veteran cry twice.  

The Veteran's wife indicated that for most of the Veteran's 
career he was unemployed, that he had been fired from all 
the jobs for poor performance, bad attitude, inability to 
get along, and disruptive behavior.  The Board notes that in 
a July 1984 statement the Veteran indicated that he served 
as a school teacher for some years, but was unable to stand 
long periods on his feet.  Furthermore, the Veteran 
indicated that he stopped driving a cab due to his inability 
to sit for long periods.  He indicated that he was fired as 
a salesman because he could not stand for extended periods 
or help with stock work.  Finally, the Veteran indicated 
that he was fired as a telephone salesman because of a 
hearing deficiency.  

In a September 2008 VA treatment report, the treating 
physician suggested that front lobe dementia would explain 
the Veteran's overall lack of professional achievement 
despite high education level, his personality change years 
ago, and his long-standing estrangement from family and 
friends.  In a March 2009 statement, Dr. K.L. reported that 
the Veteran's wife had indicated a personality change after 
the accident from that of an introvert to that of an extreme 
extrovert.  The Board finds Dr. K.L.'s statement to be based 
on an inaccurate history of the facts and notes that there 
were no symptoms of dementia reported until June 2006.  An 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

The Board notes that the medical reports of symptoms of a 
change in the Veteran's personality, a loss in his memory, a 
change in his visual/spatial function, confusion, and 
inappropriate joking and social behavior with increased 
irritability were first identified in June 2006.  The 
Veteran's wife does relate that the Veteran was fired 
because of poor performance, bad attitude, inability to get 
along, and disruptive behavior all symptoms of front lobe 
dementia; however, the statements do not establish an in-
service onset or continuous post-service symptoms.  
Moreover, evidence submitted by the Veteran in July 1984 
explaining the reasons for his being fired from various jobs 
indicated that it was because of his inability to hear, 
stand, or sit for long periods of time. Hence, the Board 
finds Veteran's statement regarding the reasons for losing 
his jobs to be more probative.  

The record indicates in an April 2006 radiology consultation 
a right parietal cavernoma as well as prominent development 
of venous anomaly involving the right parietal region.  A 
diagnosis of dementia was made by a private doctor, L.B., 
PhD, in July 2006, notably 48 years after separation from 
service.  In this regard, the Board observes that a 
prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, in light of the fact that 
the Veteran's wife only indicates generally that she had 
seen the progression of his condition, and that the Veteran 
had great difficulty in life, the Board finds that 
continuity of symptomatology since service has not been 
demonstrated.  In addition, as previously indicated, the 
Board has found that the Veteran's wife's history reported 
in 2006 is more probative than such subsequent histories 
asserting or suggesting a significant head injury in 
service, changes of the Veteran and his personality in 
service, chronic symptoms in service, and continuous 
symptoms since service separation.

On the question of current disability of dementia, the Board 
finds that the Veteran currently has front lobe dementia.  
The evidence shows that the Veteran was diagnosed with 
dementia in July 2006 by Dr. L.B., dementia was diagnosed in 
December 2007 by VA doctors, and a cavernous angioma was 
diagnosed in August 2008 by J.P.S., M.D.

The Board further finds that the weight of the evidence 
shows that the currently demonstrated front lobe dementia is 
not due to an in-service injury or disease.  In December 
2006, Dr. K.L. indicated that the extent of the Veteran's 
current frontotemporal dementia was not fully known, but it 
is a degenerative disease which has evolved over the past 
several years, and as likely as not, is connected to his 
prior head injury.  

In October 2007 VA treatment record, L.J.W., PhD, stated 
that the relationship to a head injury in the service is 
tenuous, that had the Veteran developed symptoms of a 
serious psychological disorder immediately after the injury, 
a fact that did not occur, a frontal lobe syndrome would 
certainly have been plausible.  The Board notes that 
competent evidence of any symptoms of a psychological 
disorder has not been demonstrated in service or 
continuously since service separation.

In a September 2008 VA treatment report, the treating 
physician M.E.B., M.D., indicated inaccurately that the 
Veteran suffered a traumatic brain injury in 1958, and based 
on that inaccurate factual assumption, suggested that the 
Veteran suffered a cognitive disorder and personality change 
secondary to the traumatic brain injury, with a more recent 
superimposed neurodegenerative process (frontotemporal 
dementia.).  See Reonal supra.  The treating physician 
suggests that this would explain the Veteran's overall lack 
of professional achievement despite high education level, 
his personality change years ago, and his long-standing 
estrangement from family and friends.  The Board notes that 
the record fails to establish the occurrence of a traumatic 
brain injury in service, but only shows that of a scalp 
laceration.  Furthermore, there is no medical documentation 
that provides evidence of a cognitive disorder directly 
after service.  Dr. L.J.W. in October 2007 indicates that 
the prospects of serious cognitive deficits are very low.  
Dr. L.J.W. supported this conclusion by pointing out that 
the Veteran had completed college and obtained a Master's 
degree in education.

In an October 2008 VA mental health note, the treating 
physician Dr. M.E.B. noted that the more precipitous decline 
in recent years supports secondary diagnosis of a 
superimposed neurodegenerative dementia, which remote 
traumatic brain injury, a fact not established by the 
record, possibly may have contributed or predisposed the 
Veteran too.  The Board notes that medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  Hence, 
considered in its full context, Dr. M.E.B.'s statement not 
only is based on an inaccurate factual assumption, but it 
lacks probative value because it is an opinion of mere 
possibility and not probability.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might 
have been caused by service radiation exposure is 
insufficient to establish service connection); Obert v. 
Brown, 
5 Vet. App. 30, 33 (1993) (a physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis also 
implied "may or may not" and was deemed speculative); Bloom 
v. West, 12 Vet. App. 185 (1999) (the Court held that a 
physician's opinion the veteran's time as a prisoner of war 
"could have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"); and Bostain v. West, 11 Vet. App. 
124, 128 (1998) (the Court held that a physician's opinion 
that an unspecified preexisting service-related condition 
"may have" contributed to the veteran's death was too 
speculative to be new and material evidence).  

In January 2009, Dr. K.L. purported to opine that it was 
likely, based on the locations of the Veteran's cavernous 
angioma, and the factually inaccurate assumption of trauma 
to the Veteran's head during service had somehow caused the 
lesion as well as his frontal lobe dementia.  He further 
noted that the Veteran had a scar in the parietooccipital 
region from the injury.  

Another January 2009 VA mental health report indicated that 
the neurologist A.S., M.D., who was evaluating the Veteran, 
noted that the head injury, a factually inaccurate 
assumption, at the time was contributing to the Veteran's 
current dementia.  Again the Board notes that while there is 
evidence of a scalp laceration in service, there is no 
evidence to support a finding of head injury in service.  
Furthermore, Dr. A.S. based his conclusion on 
unsubstantiated and inaccurate facts of a long history of 
psychological symptoms and changes provided by the Veteran's 
wife.  The Board finds Dr. A.S.'s statement to be based on 
an inaccurate history of the facts and again notes that 
there were no credible symptoms of dementia reported until 
June 2006.  Hence, the wife's reported history of continuous 
symptoms provided to Dr. A.S. is outweighed by her June 2006 
history which was provided for treatment purposes.  An 
opinion based upon an inaccurate factual premise has no 
probative value.  See Reonal, 5 Vet. App. at 461.  Moreover, 
a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate 
in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  

In a March 2009 statement, Dr. K.L. noted that the "blow" on 
the back of the Veteran's head, a fact that did not occur in 
service, is a risk factor for the development of a frontal 
lobe dementia.  He reported that it was later determined on 
MRI that the Veteran also had a cavernous angioma in the 
parietal region which the interventional neuroradiologist, 
Dr. L. B., who treated him, thought was likely a result of 
the factually inaccurate in-service head trauma.  He further 
reported that there is no rigorous frame for progression of 
dementias, that some courses may be slowly progressive, and 
that over time atrophy of the frontal and temporal regions 
occur.  He reported that the Veteran's wife had indicated a 
personality change after the accident from that of an 
introvert to that of an extreme extrovert, a symptom that 
was first reported for treatment purposes by the Veteran's 
wife in June 2006.  The Board notes that a medical opinion 
based on speculation, without supporting clinical evidence, 
does not provide the required degree of medical certainty 
and would be of no probative value.  Bloom, 12 Vet. App. at 
187; Black v. Brown, 
5 Vet. App. 177, 180 (1993); Reonal at 460.

The Board notes that in an April 2009 statement, the 
Veteran's wife reported that the Veteran had driven a cab, 
and had ceased driving on account of being "beaten up" and 
being unable to sit for long periods of time. 

During the October 2009 VA examination, the Veteran reported 
that he has a history of disinhibited social behavior and 
inappropriate behaviors.  After reviewing the Veteran's 
claims file, the VA examiner noted that the nature of head 
trauma was not clear in the service records.  He further 
wrote that, because the exact connection of past head trauma 
and current dementia diagnosed is not clear at that point, 
it was unlikely that his current dementia was related to the 
past head trauma in the service.  He finally concluded that 
no clinical correlation between a past history of head 
trauma and the current dementia diagnosis was found on 
examination.  

In a January 2010 statement by a private doctor, M.V., M.D., 
he writes that he suspects that the Veteran sustained a 
significant traumatic head (brain) injury in service, which 
is an inaccurate fact that has not been demonstrated by the 
record.  Relying on this inaccurate fact, as well as the 
inaccurate history of in-service and immediate post-service 
symptoms by the Veteran's wife, Dr. M.V. purported to opine 
that the in-service head injury triggered the Veteran's 
progressive cognitive decline.  He purported to further 
opine that the Veteran's traumatic brain injury has 
predisposed the Veteran to developing long-term cognitive 
impairment including dementia, which was playing a 
significant role in his current presentation and neurologic 
manifestations.  Dr. M.V. further wrote that he believed 
that in 2003 the Veteran was no longer able to successfully 
compensate for his injuries, and this resulted in the 
remarkable decline in his overall functioning which was 
observed at the time.  

Finally, Dr. M.V. indicated that he had the opportunity to 
review the VA examiner's neurologic consultation, and that 
he disagreed with the opinion.  He stated that he believed 
the Veteran's current difficulty with concentration, 
attention, and interpersonal interaction is the end result 
of progressive cognitive decline which was triggered by a 
significant head injury.  The Board notes again that no 
significant head or brain injury is demonstrated in the 
record, and that the Veteran did have a post-service injury 
of being beaten up which resulted in his leaving the 
business of cab driving.  Dr. M.V.'s reasoning was based on 
the fact that he had discussed the Veteran's symptoms with 
the Veteran's wife, who is his primary caregiver and his 
primary historian, and she reports that he was having 
symptoms of attention difficulty immediately after he 
returned the service.  The Board finds Dr. M.V.'s statement 
to be based on an inaccurate history of the facts and notes 
again that there were no symptoms of dementia reported until 
June 2006, at which time the symptoms were credibly reported 
to have begun about a year earlier.  An opinion such as Dr. 
M.V.'s, based upon an inaccurate factual premises, has no 
probative value.  See Reonal supra.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning 
employed by the physicians and whether or not (and the 
extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Board finds the January 2010 statement by Dr. M.V. to be 
speculative in nature, that he based his conclusion on 
unsubstantiated and inaccurate facts provided by the 
Veteran's wife, and is without supporting clinical evidence 
or an accurate factual basis.  

The October 2009 VA examiner's opinion weighs against a 
relationship between the front lobe dementia and a reported 
in-service head injury, reasoning that it was because the 
nature of head trauma was not clear.  The examiner's opinion 
was based on the most accurate facts, the many statements by 
the Veteran, the Veteran's wife, the service treatment 
records, and VA and private treatment records.  Hence, the 
Board finds the October 2009 VA examiner's opinion to be 
more probative.  The weight of the evidence is against a 
finding of a connection between the Veteran's front lobe 
dementia and an in-service injury.  



For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for front lobe dementia, and the claim must be 
denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for temporal lobe dementia is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


